Taliaferro, J.
William Weber alleging that he was duly elected Recorder for the Fourth District of New Orleans in April, 1870, and while exercising the functions of his office under a commission duly issued, he was forcibly ousted from and deprived of the said office by A. E. Billings, who has intruded himself into and illegally exercises the functions of recorder of said district. Judgment was rendered in favor of the complainant, and the defendant appealed.
The defense is that the proceeding taken by the complainant is null and without effect, having instituted it on the seventh of July, 1871,. *799causing citation to be served on the fourteenth of that month, all during vacation of the court. No answer was filed. A judgment by default was taken, which, on motion, three days afterwards was made final.
Section 2605 of the Revised Statutes provides in cases of this sort that they may bo tried in chambers or at a special term called by the judge, on legal notice being given the parties interested. The suit was instituted and judgment was rendered out of term time. The court before which it was brought was' not in regular session. NO' special term was called as directed by law to try the case, and no legal notice was given to the parties interested.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed. It is further ordered that this case be remanded to the court of the first instance to be l>roeeeded with according to law, the appellee paying costs of this appeal.